DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,386,850.
The present application claims the same subject matter of display panel and display apparatus including the same, which is same as the US patent 11,386,850.  
For example:

17/750,472
11,386,850
1. A display panel comprising: a 1-1.sup.st sub-pixel and a 1-2.sup.nd sub-pixel disposed in a first row; a 2-1.sup.st sub-pixel disposed in a second row; a 3-1.sup.st sub-pixel and a 3-2.sup.nd sub-pixel disposed in a third row; a first data line that is configured to electrically connect a pixel circuit of the 1-1.sup.st sub-pixel, a pixel circuit of the 2-1.sup.st sub-pixel, and a pixel circuit of the 3-1.sup.st sub-pixel; a 2-1.sup.st data line that is configured to be electrically connected to a pixel circuit of the 1-2.sup.nd sub-pixel; a 2-2.sup.nd data line that is configured to be electrically connected to a pixel circuit of the 3-2.sup.nd sub-pixel; a first bridge line disposed on a different layer than the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line, the first bridge line having a first side contacting the 2-1.sup.st data line and a second side contacting the 2-2.sup.nd data line, the first bridge line having a portion extending along at least a portion of the first data line; and an auxiliary driving voltage line that is configured to be electrically connected to the pixel circuit of the 2-1.sup.st sub-pixel to apply a driving voltage thereto, wherein: the display panel comprises a component area and a main display area surrounding the component area, the 1-1.sup.st sub-pixel, the 1-2.sup.nd sub-pixel, the 3-1.sup.st sub-pixel, and the 3-2.sup.nd sub-pixel are in the main display area, and the 2-1.sup.st sub-pixel is in the component area, and the auxiliary driving voltage line is in the component area, overlaps the first data line and the first bridge line, and including a plurality of holes.

1. A display panel comprising: a 1-1.sup.st sub-pixel and a 1-2.sup.nd sub-pixel disposed in a first row; a 2-1.sup.st sub-pixel disposed in a second row; a 3-1.sup.st sub-pixel and a 3-2.sup.nd sub-pixel disposed in a third row; a first data line that is configured to electrically connect a pixel circuit of the 1-1.sup.st sub-pixel, a pixel circuit of the 2-1.sup.st sub-pixel, and a pixel circuit of the 3-1.sup.st sub-pixel; a 2-1.sup.st data line that is configured to be electrically connected to a pixel circuit of the 1-2.sup.nd sub-pixel; a 2-2.sup.nd data line that is configured to be electrically connected to a pixel circuit of the 3-2.sup.nd sub-pixel; and a first bridge line disposed on a different layer than the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line, the first bridge line having a first side contacting the 2-1.sup.st data line and a second side contacting the 2-2.sup.nd data line, the first bridge line having a portion extending along at least a portion of the first data line.
2. The display panel of claim 1, wherein: the 1-1.sup.st sub-pixel, the 1-2.sup.nd sub-pixel, the 2-1.sup.st sub-pixel, the 3-1.sup.nd sub-pixel, and the 3-2.sup.nd sub-pixel are disposed on a substrate, and an orthographic projection image of the portion of the first bridge line extending along the at least a portion of the first data line onto a top surface of the substrate, overlaps an orthographic projection image of the first data line onto the top surface of the substrate.

2. The display panel of claim 1, wherein: the 1-1.sup.st sub-pixel, the 1-2.sup.nd sub-pixel, the 2-1.sup.st sub-pixel, the 3-1.sup.st sub-pixel, and the 3-2.sup.nd sub-pixel are disposed on a substrate, and an orthographic projection image of the portion of the first bridge line extending along the at least a portion of the first data line onto a top surface of the substrate, overlaps an orthographic projection image of the first data line onto the top surface of the substrate.
3. The display panel of claim 1, further comprising: a 1-3.sup.rd sub-pixel and a 1-4.sup.th sub-pixel disposed in the first row, wherein the 1-3.sup.rd sub-pixel and the 1-2.sup.nd sub-pixel are adjacent to the 1-1.sup.st sub-pixel in opposite directions and the 1-4.sup.th sub-pixel is disposed between the 1-1.sup.st sub-pixel and the 1-2.sup.nd sub-pixel; a 2-2.sup.nd sub-pixel disposed in the second row; a 3-3.sup.rd sub-pixel and a 3-4.sup.st sub-pixel disposed in the third row, wherein the 3-3.sup.rd sub-pixel and the 3-2.sup.nd sub-pixel are adjacent to the 3-1.sup.st sub-pixel in opposite directions and the 3-4.sup.th sub-pixel is disposed between the 3-1.sup.st sub-pixel and the 3-2.sup.nd sub-pixel; a third data line that is configured to electrically connect a pixel circuit of the 1-3.sup.st sub-pixel, a pixel circuit of the 2-2.sup.nd sub-pixel, and a pixel circuit of the 3-3.sup.nd sub-pixel; a 4-1.sup.th data line electrically connected to a pixel circuit of the 1-4.sup.th sub-pixel; a 4-2.sup.nd data line electrically connected to a pixel circuit of the 3-4.sup.th sub-pixel; and a second bridge line disposed on a different layer than the third data line, the 4-1.sup.th data line, and the 4-2.sup.nd data line, the second bridge line having a first side contacting the 4-1.sup.th data line and a second side contacting the 4-2.sup.nd data line, the second bridge line having a portion extending along at least a portion of the third data line.

3. The display panel of claim 1, further comprising: a 1-3.sup.rd sub-pixel and a 1-4.sup.st sub-pixel disposed in the first row, wherein the 1-3.sup.rd sub-pixel and the 1-2.sup.nd sub-pixel are adjacent to the 1-1.sup.st sub-pixel in opposite directions and the 1-4.sup.th sub-pixel is disposed between the 1-1.sup.st sub-pixel and the 1-2.sup.nd sub-pixel; a 2-2.sup.nd sub-pixel disposed in the second row; a 3-3.sup.rd sub-pixel and a 3-4.sup.th sub-pixel disposed in the third row, wherein the 3-3.sup.rd sub-pixel and the 3-2.sup.nd sub-pixel are adjacent to the 3-1.sup.st sub-pixel in opposite directions and the 3-4.sup.th sub-pixel is disposed between the 3-1.sup.st sub-pixel and the 3-2.sup.nd sub-pixel; a third data line that is configured to electrically connect a pixel circuit of the 1-3.sup.nd sub-pixel, a pixel circuit of the 2-2.sup.nd sub-pixel, and a pixel circuit of the 3-3.sup.rd sub-pixel; a 4-1.sup.st data line electrically connected to a pixel circuit of the 1-4.sup.th sub-pixel; a 4-2.sup.nd data line electrically connected to a pixel circuit of the 3-4.sup.th sub-pixel; and a second bridge line disposed on a different layer than the third data line, the 4-1.sup.st data line, and the 4-2.sup.nd data line, the second bridge line having a first side contacting the 4-1.sup.st data line and a second side contacting the 4-2.sup.nd data line, the second bridge line having a portion extending along at least a portion of the third data line.
4. The display panel of claim 3, wherein: the 1-3.sup.rd sub-pixel, the 1-4.sup.th sub-pixel, the 2-2.sup.nd sub-pixel, the 3-3.sup.rd sub-pixel, and the 3-4.sup.th sub-pixel are disposed on a substrate, and an orthographic projection image of the portion of the second bridge line extending along the at least a portion of the third data line onto a top surface of the substrate, overlaps an orthographic projection image of the third data line onto the top surface of the substrate.

4. The display panel of claim 3, wherein: the 1-3.sup.rd sub-pixel, the 1-4.sup.th sub-pixel, the 2-2.sup.nd sub-pixel, the 3-3.sup.rd sub-pixel, and the 3-4.sup.th sub-pixel are disposed on a substrate, and an orthographic projection image of the portion of the second bridge line extending along the at least a portion of the third data line onto a top surface of the substrate, overlaps an orthographic projection image of the third data line onto the top surface of the substrate.
5. The display panel of claim 3, wherein: the third data line, the 4-1.sup.st data line, and the 4-2.sup.nd data line are disposed on a same layer as the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line; and the second bridge line is disposed on a same layer as the first bridge line.

5. The display panel of claim 3, wherein: the third data line, the 4-4.sup.th data line, and the 4-2.sup.nd data line are disposed on a same layer as the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line; and the second bridge line is disposed on a same layer as the first bridge line.
6. The display panel of claim 5, wherein the first bridge line and the second bridge line are disposed on an insulating layer covering the first data line, the 2-1.sup.st data line, the 2-2.sup.nd data line, the third data line, the 4-1.sup.st data line, and the 4-2.sup.nd data line.

6. The display panel of claim 5, wherein the first bridge line and the second bridge line are disposed on an insulating layer covering the first data line, the 2-1.sup.st data line, the 2-2.sup.nd data line, the third data line, the 4-1.sup.st data line, and the 4-2.sup.nd data line.
7. The display panel of claim 3, wherein: the 1-3.sup.rd sub-pixel, the 1-4.sup.th sub-pixel, the 3-3.sup.rd sub-pixel, and the 3-4.sup.rd sub-pixel are in the main display area, and the 2-2.sup.nd sub-pixel is in the component area the auxiliary driving voltage line is configured to be electrically connected to the pixel circuit of the 2-2.sup.nd sub-pixel to apply a driving voltage thereto, and the auxiliary driving voltage line overlaps the third data line and the second bridge line.

7. The display panel of claim 1, wherein the display panel comprises a component area and a main display area surrounding the component area, wherein the 1-1.sup.st sub-pixel, the 1-2.sup.nd sub-pixel, the 3-1.sup.st sub-pixel, and the 3-2.sup.nd sub-pixel are in the main display area, and the 2-1.sup.st sub-pixel is in the component area.
8. The display panel of claim 7, wherein the component area includes a transmission area positioned outside of the 2-1.sup.st sub-pixel and the 2-2.sup.nd sub-pixel.

8. The display panel of claim 7, wherein the component area includes a transmission area positioned outside of the 2-1.sup.st sub-pixel.
9. The display panel of claim 1, wherein the component area includes a transmission area positioned outside of the 2-1.sup.st sub-pixel.

8. The display panel of claim 7, wherein the component area includes a transmission area positioned outside of the 2-1.sup.st sub-pixel.
10. The display panel of claim 9, further comprising: an additional data line electrically connected to a pixel circuit of one sub-pixel in the component area, wherein the additional data line extends along an edge of the transmission area.

9. The display panel of claim 8, further comprising: an additional data line electrically connected to a pixel circuit of one sub-pixel in the component area, wherein the additional data line extends along an edge of the transmission area.
11. The display panel of claim 1, wherein a resolution of the component area is about ½ or less of a resolution of the main display area.

10. The display panel of claim 7, wherein a resolution of the component area is about ½ or less of a resolution of the main display area.
12. The display panel of claim 1, wherein the auxiliary driving voltage line is disposed under the first data line and the first bridge line.

12. The display panel of claim 11, wherein the auxiliary driving voltage line is disposed under the first data line and the first bridge line.
13. The display panel of claim 12, wherein: the pixel circuit of the 2-1.sup.st sub-pixel includes a semiconductor layer, and the auxiliary driving voltage line is disposed under the semiconductor layer of the pixel circuit of the 2-1.sup.st sub-pixel.

11. The display panel of claim 7, further comprising: an auxiliary driving voltage line that is configured to be electrically connected to the pixel circuit of the 2-1.sup.st sub-pixel to apply a driving voltage thereto, wherein the auxiliary driving voltage line is in the component area, is disposed on a different layer than the first data line and the first bridge line, and overlaps the first data line and the first bridge line.
14. The display panel of claim 11, further comprising a driving voltage line in the main display area, the driving voltage line is configured to be electrically connected to the pixel circuit of the 1-1.sup.st sub-pixel to apply a driving voltage thereto.

13. The display panel of claim 11, further comprising a driving voltage line in the main display area, the driving voltage line is configured to be electrically connected to the pixel circuit of the 1-1.sup.st sub-pixel to apply a driving voltage thereto.
15. The display panel of claim 14, wherein the driving voltage line and the first data line are disposed on a same layer.

14. The display panel of claim 13, wherein the driving voltage line and the first data line are disposed on a same layer.
16. The display panel of claim 14, wherein a width of the auxiliary driving voltage line is greater than a width of the driving voltage line.

15. The display panel of claim 13, wherein a width of the auxiliary driving voltage line is greater than a width of the driving voltage line.
17. The display panel of claim 14, wherein: the pixel circuit of the 1-1.sup.st sub-pixel includes a semiconductor layer, and the driving voltage line is disposed over the semiconductor layer of the pixel circuit of the 1-1.sup.st sub-pixel.

13. The display panel of claim 11, further comprising a driving voltage line in the main display area, the driving voltage line is configured to be electrically connected to the pixel circuit of the 1-1.sup.st sub-pixel to apply a driving voltage thereto.
18. The display panel of claim 1, further comprising: a 1-5.sup.th sub-pixel disposed in the first row; a 3-5.sup.th sub-pixel disposed in the third row; and a fifth data line that is configured to electrically connect a pixel circuit of the 1-5.sup.th sub-pixel and a pixel circuit of the 3-5.sup.th sub-pixel, wherein the display panel comprises a component area and a main display area surrounding the component area, wherein the 1-1.sup.st sub-pixel, the 1-2.sup.nd sub-pixel, the 1-5.sup.th sub-pixel, the 3-1.sup.st sub-pixel, the 3-2.sup.nd sub-pixel, and the 3-5.sup.th sub-pixel are in the main display area, and the 2-1.sup.st sub-pixel is in the component area, and wherein the fifth data line crosses the component area, and is not connected to pixel circuits of sub-pixels in the component area.

16. The display panel of claim 1, further comprising: a 1-5.sup.th sub-pixel disposed in the first row; a 3-5.sup.th sub-pixel disposed in the third row; and a fifth data line that is configured to electrically connect a pixel circuit of the 1-5.sup.th sub-pixel and a pixel circuit of the 3-5.sup.th sub-pixel, wherein the display panel comprises a component area and a main display area surrounding the component area, wherein the 1-1.sup.st sub-pixel, the 1-2.sup.nd sub-pixel, the 1-5.sup.th sub-pixel, the 3-1.sup.st sub-pixel, the 3-2.sup.nd sub-pixel, and the 3-5.sup.th sub-pixel are in the main display area, and the 2-1.sup.st sub-pixel is in the component area, and wherein the fifth data line crosses the component area, and is not connected to pixel circuits of sub-pixels in the component area.
19. The display panel of claim 18, further comprising: a 1-6.sup.th sub-pixel disposed in the first row; a 3-6.sup.th sub-pixel disposed in the third row; a 6-1.sup.st data line configured to be electrically connected to the 1-6.sup.th sub-pixel; a 6-2.sup.nd data line configured to be electrically connected to the 3-6.sup.th sub-pixel; and a third bridge line disposed on a different layer than the 6-1.sup.th data line and the 6-2.sup.nd data line, the third bridge line having a first side contacting the 6-1.sup.th data line and a second side contacting the 6-2.sup.nd data line, the third bridge line having a portion extending along at least a portion of the fifth data line.

17. The display panel of claim 16, further comprising: a 1-6.sup.st sub-pixel disposed in the first row; a 3-6.sup.st sub-pixel disposed in the third row; a 6-1.sup.st data line configured to be electrically connected to the 1-6.sup.th sub-pixel; a 6-2.sup.nd data line configured to be electrically connected to the 3-6.sup.th sub-pixel; and a third bridge line disposed on a different layer than the 6-1.sup.st data line and the 6-2.sup.nd data line, the third bridge line having a first side contacting the 6-1.sup.st data line and a second side contacting the 6-2.sup.nd data line, the third bridge line having a portion extending along at least a portion of the fifth data line.
20. The display panel of claim 19, wherein: the 6-1.sup.st data line, the 6-2.sup.nd data line, the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line are disposed on a same layer; and the third bridge line and the first bridge line are disposed on a same layer.

18. The display panel of claim 17, wherein: the 6-1.sup.st data line, the 6-2.sup.nd data line, the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line are disposed on a same layer; and the third bridge line and the first bridge line are disposed on a same layer.
21. The display panel of claim 20, wherein the first bridge line and the third bridge line are disposed on an insulating layer covering the first data line, the 2-1.sup.st data line, the 2-2.sup.nd data line, the 6-1.sup.st data line, and the 6-2.sup.nd dataline.

19. The display panel of claim 18, wherein the first bridge line and the third bridge line are disposed on an insulating layer covering the first data line, the 2-1.sup.st data line, the 2-2.sup.nd data line, the 6-1.sup.st data line, and the 6-2.sup.nd data line.
22. A display apparatus comprising: a display panel including a component area and a main display area surrounding the component area; and an electronic element arranged to correspond to the component area of the display panel, wherein the display panel includes: a 1-1.sup.st sub-pixel and a 1-2.sup.nd sub-pixel disposed in a first row; a 2-1.sup.st sub-pixel disposed in a second row; a 3-1.sup.st sub-pixel and a 3-2.sup.nd sub-pixel disposed in a third row; a first data line that is configured to electrically connect a pixel circuit of the 1-1.sup.st sub-pixel, a pixel circuit of the 2-1.sup.st sub-pixel, and a pixel circuit of the 3-1.sup.st sub-pixel; a 2-1.sup.st data line that is configured to be electrically connected to a pixel circuit of the 1-2.sup.nd sub-pixel; a 2-2.sup.nd data line that is configured to be electrically connected to a pixel circuit of the 3-2.sup.nd sub-pixel; a first bridge line disposed on a different layer than the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line, the first bridge line having a first side contacting the 2-1.sup.st data line and a second side contacting the 2-2.sup.nd data line, the first bridge line having a portion extending along at least a portion of the first data line; and an auxiliary driving voltage line that is configured to be electrically connected to the pixel circuit of the 2-1.sup.st sub-pixel to apply a driving voltage thereto, wherein: the 1-1.sup.st sub-pixel, the 1-2.sup.nd sub-pixel, the 3-1.sup.st sub-pixel, and the 3-2.sup.nd sub-pixel are in the main display area, and the 2-1.sup.st sub-pixel is in the component area, and the auxiliary driving voltage line is in the component area, overlaps the first data line and the first bridge line, and including a plurality of holes.

20. A display apparatus comprising: a display panel including a component area and a main display area surrounding the component area; and an electronic element arranged to correspond to the component area of the display panel, wherein the display panel includes: a 1-1.sup.st sub-pixel and a 1-2.sup.nd sub-pixel disposed in a first row; a 2-1.sup.st sub-pixel disposed in a second row; a 3-1.sup.st sub-pixel and a 3-2.sup.nd sub-pixel disposed in a third row; a first data line that is configured to electrically connect a pixel circuit of the 1-1.sup.st sub-pixel, a pixel circuit of the 2-1.sup.st sub-pixel, and a pixel circuit of the 3-1.sup.st sub-pixel: a 2-1.sup.st data line that is configured to be electrically connected to a pixel circuit of the 1-2.sup.nd sub-pixel; a 2-2.sup.nd data line that is configured to be electrically connected to a pixel circuit of the 3-2.sup.nd sub-pixel; and a first bridge line disposed on a different layer than the first data line, the 2-1.sup.st data line, and the 2-2.sup.nd data line, the first bridge line having a first side contacting the 2-1.sup.st data line and a second side contacting the 2-2.sup.nd data line, the first bridge line having a portion extending along at least a portion of the first data line.
23. The display apparatus of claim 22, wherein the electronic element includes an imaging

21. The display apparatus of claim 20, wherein the electronic element includes an imaging device.


Claims 1-23 would be allowable if they overcome the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628